United States Court of Appeals
                                                                       Fifth Circuit
                                                                     F I L E D
                   IN THE UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT                   February 20, 2004

                                                                Charles R. Fulbruge III
                                                                        Clerk
                                 No. 03-40787
                               Summary Calendar



                                HENRY PARKER,

                                                     Plaintiff-Appellant,

                                    versus

                      LOMO ADJETEY; CAROL A. MCAFEE,

                                                    Defendants-Appellees.



             Appeal from the United States District Court
                  for the Southern District of Texas
                         USDC No. G-00-CV-625


Before JONES, BENAVIDES and CLEMENT, Circuit Judges.

PER CURIAM:*

            Henry Parker, Texas Inmate No. 287830, proceeding pro se

and   in   forma    pauperis   (“IFP”),   appeals   the   district    court’s

dismissal of his civil rights complaint pursuant to 42 U.S.C.

§ 1997e for failure to exhaust administrative remedies.                Parker

contends that he could not exhaust administrative remedies because

he was hospitalized and in a coma.           He asserts that when he was

released from the hospital, the 15-day period for filing a timely


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Step One grievance had expired.           He asserts that he pursued the

only remedy that was available to him and that an attempt to file

a grievance would have been futile.               Parker explains that the

prison’s grievance procedure prohibits the submission of grievances

based on incidents that occurred more than 30 days prior to the

submission of the grievance.

           We review de novo the dismissal pursuant to 42 U.S.C.

§ 1997e of a 42 U.S.C. § 1983 complaint for failure to exhaust

administrative remedies.       Days v. Johnson, 322 F.3d 863, 865

(5th Cir. 2003).     As amended, 42 U.S.C. § 1997e(a) (West 2003)

provides that:

     No action shall be brought with respect to prison
     conditions under section 1983 of this title, or any other
     Federal law, by a prisoner confined in any jail, prison,
     or other correctional facility until such administrative
     remedies as are available are exhausted.

Exhaustion   is   mandatory;   and   we    have    strictly    construed   the

exhaustion requirement of 42 U.S.C. § 1997e.                  Days, 322 F.3d

at 866.

           In Days, a Texas inmate alleged that he was unable to

comply timely with the prison grievance procedure due to a serious

injury. We vacated the district court’s dismissal of his complaint

for failure to exhaust administrative remedies and remanded the

case.   We determined that because Days’ injury prevented him from

timely filing a grievance and his untimely grievances were returned

unprocessed, Days had exhausted the administrative remedies that

were personally available to him.         322 F.3d at 867.

                                     2
            Unlike the inmate in Days, Parker did not attempt to

exhaust the administrative remedies that were personally available

to him.     Accordingly, we AFFIRM the dismissal of Parker’s civil

rights complaint for failure to exhaust available administrative

remedies.

            AFFIRMED.




                                 3